Citation Nr: 1535638	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected lung disability diagnosed as granuloma lung disease.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine with lumbar strain and spinal stenosis.

6.  Entitlement to an initial rating in excess of 70 percent for depressive disorder, NOS with history of polysubstance dependence in remission.



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, July 2013, and May 2014 rating decisions of the VA Regional Office (RO) in New York, New York.  

During the course of this appeal, the Veteran was previously represented by a different attorney for the service-connected issues on appeal.  However, the most recent VA Form 21-22a, "Appointment of Individual as Claimant's Representative," dated in January 2011 was in favor of the attorney listed on the first page and supersedes the previous VA Form 21-22a in favor of a different attorney.  As such, the Board considers the Veteran to be currently represented in all issues on appeal by the attorney listed on the first page.  

The Veteran expressed disagreement with the effective dates assigned for the grants of service connection for his lumbar spine and psychiatric disabilities.  However, as the Veteran decided not to file a substantive appeal for those issues, the Board concludes that the issues of entitlement to earlier effective dates for the grants of service connection for lumbar spine and psychiatric disabilities are not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Regrettably, a remand is necessary for further development.  The Veteran's treatment records show that he applied for disability benefits from the Social Security Administration (SSA).  These records have not been obtained; as they may be pertinent to the issues on appeal, the Board finds that a remand is necessary to obtain these records.

Also, the RO provided the Veteran with a VA examination in October 2013 to determine whether sleep apnea was secondary to the service-connected lung disease.  The examiner opined that the Veteran's lung disease did not cause his sleep apnea; however, no opinion regarding aggravation was provided.  Therefore, an addendum opinion from the examiner regarding aggravation should be obtained.

Lastly, since the most recent examinations for the Veteran's service-connected spine and psychiatric disabilities were in 2013, the Veteran should be provided new examinations to determine the current level of severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the application.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the VA New York Harbor Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Obtain an addendum medical opinion from the October 2013 VA sleep apnea examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea is aggravated (permanently worsened beyond normal progression) by the service-connected granuloma lung disease [If sleep apnea is found to have been aggravated by the service-connected granuloma lung disease, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected spine and psychiatric disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative joint and disc disease of the lumbar spine with lumbar strain and spinal stenosis.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

B) For the Veteran's depressive disorder, NOS with history of polysubstance dependence in remission, all pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


